Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the interactive element is configurable in any geometric shape and removably engageable” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16, line 13 recites “at least one interactive element”. It is not clear whether it is part of that “at least one interactive luminary device” claimed earlier in line 2 or a different device.This confusion renders the claim indefinite.
For the purpose of prosecution examiner interpreting the phrases “at least one interactive element” at line as “the at least one interactive luminary device”.

Claim 17-20 depend on claim 16, and are therefore, also rejected under 35 USC 112 (b).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gramelspacher et al. (US Patent No. 9557037) in view of Sutton (US Patent No.: 5,888,117)

Regarding claim 1, Gramelspacher teaches an interactive luminary device (FIG. 1) comprising: 
a housing (FIG. 1, 100, 104, 106, 108) including at least one interactive luminary device (FIG. 1, 100, FIG. 2, 204, 210), comprising a semispherical flexible membrane (FIG. 1-2, 100, 102 housing holding the screen 102 as seen in side view FIG. 2 a generally semispherical shape, Col 5, lines 46-60, Col 7, lines 13-26, discuss the shape as convex or part of the head, therefore, this shape seen in the side view of Fig. 2 and the front view of Fig. 1 is considered to be semispherical, Col 7, lines 20-26 also disclose the screen being flexible); and 
plurality of sensors (Col 5, lines 3-10, Col 7, lines 27-46, Col 8, lines 48-62, Col 9, lines 26-54) in operable communication with the at least one interactive luminary device, each sensor in communication with a programmable logic controller (FIG. 2, 210) configured to analyze an input stimulus provided by a user and generate a plurality 
 
wherein the flexible membrane outer surface further comprises a diffused viewing surface arranged on the outer surface (Col 5, lines 19-30, Col 7, lines 5-12, discuss translucency).

Gramelspacher does not disclose that the spherical flexible membrane comprising a flexible membrane protrusion configured as an annular ring about the perimeter of the semispherical flexible membrane.

Sutton discloses a semi-spherical flexible membrane (FIG.1-3, 6-7, 7) comprising a flexible membrane protrusion configured as an annular ring (at 31, 33, 27 all could be considered protrusions and annular rings) about the perimeter of the semispherical flexible membrane (Figs. 3-7, Col 4, lines 20-52, Col 5, lines 1-16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sealing closure for the interactive luminary device of Gramelspacher et al., as taught by Sutton, in order to provide a sealing closure to prevent moisture from getting in or out of the semispherical enclosure.

Regarding claim 2, Gramelspacher as modified above further teaches a changed, distorted, animated or altered visual stimulus, via at least one display system (column 7, lines, 34-39 “The controller 210 may be operable to turn the plurality of lights 204, 410 on and off in response to changes of the orientation of the apparatus 100, 400, so as to, for example, provide for the generation of an illusion of animation of a subject shape in response to the changes of the orientation”); wherein the at least one display system is disposed within an inner cavity formed between the flexible membrane and the housing (FIG. 2, cavity between 102 and 108).

Regarding claim 3, Gramelspacher as modified above further teaches the response stimuli further comprise: an audio stimulus, via at least one speaker; a vibration, via at least one vibrator; or a movement, via at least one effector (Gramelspacher column 3, Lines 58-61, “The projected subject shapes 104 and 106 may be selected based on which one best visually represents the shape of the mouth of the character when uttering certain phonemes that are being emitted from the speaker”).

Regarding claim 4, Gramelspacher as modified above further teaches the at least one interactive luminary device is hermetically sealed to the housing (FIG. 2, 204 and 210 are sealed inside enclose).

Regarding claim 6, Gramelspacher as modified above further teaches the programmable logic controller is provided with a plurality of pre-programmed sequences (column 9, lines 45-51, “the controller 210 may be programmed to detect, for example, when the screen is tilted 102, 308, 402, and to operate one or more lights in the plurality of lights 204, 410 in response.  Responsive operation of the controller 210 may be configured such that a projection 104, 106, 304, 306 depicting the subject shape 104, 106, 304, 306, 412, 512 in a state desired to be displayed in one or more orientations”) comprising: receiving a stimulus via the sensors comprising a movement, sound, vibration, touch, or other similar manipulation of the device or environment:  generating an output signal which results in a response stimulus the user can see, feel, hear, or otherwise experience (Gramelspacher column 3,  lines 58-61, “The projected subject shapes 104 and 106 may be selected based on which one best visually represents the shape of the mouth of the character when uttering certain phonemes that are being emitted from the speaker”).

Regarding claim 7, Gramelspacher as modified above further teaches the preprogrammed response stimulus sequence the user can see comprises a pattern, a light intensity, a timing element, or a plurality of colors (column 9, lines 48-54, “the controller 210 may be configured such that a projection 104, 106, 304, 306 depicting the subject shape 104, 106, 304, 306, 412, 512 in a state desired to be displayed in one or more orientations (such as tilts) of the screen 102, 308, 402 is projected by the one or more lights in the plurality of lights 204, 410 onto the screen 102, 308, 402 in each corresponding orientation”).

Regarding claim 8, Gramelspacher teaches an interactive luminary device (FIG. 2, 204, 210) comprising: a housing (FIG. 1, 100, 104, 106, 108) including at least one interactive luminary device (FIG. 1, 100, FIG. 2, 204, 210), comprising a semispherical flexible membrane (FIG. 1-2, 100, 102 housing holding the screen 102 as seen in side view FIG. 2 a generally semispherical shape, Col 5, lines 46-60, Col 7, lines 13-26, discuss the shape as convex or part of the head, therefore, this shape seen in the side view of Fig. 2 and the front view of Fig. 1 is considered to be semispherical, Col 7, lines 20-26 also disclose the screen being flexible) having a diffused viewing surface (on the outer surface (Claim 15 , “a translucent body having a viewing side and a lights-side opposite the viewing side”), 
a plurality of sensors (Col 5, lines 3-10, Col 7, lines 27-46, Col 8, lines 48-62, Col 9, lines 26-54) in operable communication with the at least one interactive luminary device, each sensor in communication with a programmable logic controller (FIG. 2, 210) provided with instructions to perform the following: receiving a stimulus from the plurality of sensors comprising; transmitting an output signal, via the programmable logic controller; characterizing the output signal, via the programmable logic controller; and generating a response stimulus and displaying the response stimulus via at least one display system (Col 5, lines 3-10, Col 7, lines 27-46, Col 8, lines 48-67, Col 9, lines 1-54), the at least one display system disposed within an inner cavity formed between the flexible membrane and the housing (FIG. 2, cavity between 102 and 108).



Sutton discloses a flexible membrane (FIG.1-3, 6-7, 7) protrusion configured about the perimeter of the flexible membrane (Figs. 3-7, Col 4, lines 20-52, Col 5, lines 1-16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sealing closure for the interactive luminary device of Gramelspacher et al., as taught by Sutton, in order to provide a sealing closure to prevent moisture from getting in or out of the semispherical enclosure.

Regarding claim 9, Gramelspacher as modified above further teaches the interactive luminary device is at least partially embedded into the housing (FIG. 2).  

Regarding claim 10, Gramelspacher as modified above further teaches the at least one interactive luminary device is hermetically sealed to the housing to provide an interactive surface for the user (FIG. 1 and FIG. 2).  

Regarding claim 11, Gramelspacher as modified above further teaches the response stimulus is provided as at least one of the following: a visual stimulus, via the at least one display system; an audio stimulus, via at least one speaker; a vibration, via 

Regarding claim 14, Gramelspacher as modified above further teaches the programmable logic controller is provided with a plurality of pre-programmed sequences (column 9, lines 45-51, “the controller 210 may be programmed to detect, for example, when the screen is tilted 102, 308, 402, and to operate one or more lights in the plurality of lights 204, 410 in response.  Responsive operation of the controller 210 may be configured such that a projection 104, 106, 304, 306 depicting the subject shape 104, 106, 304, 306, 412, 512 in a state desired to be displayed in one or more orientations”) comprising: receiving a stimulus via the sensors comprising a movement, sound, vibration, touch, or other similar manipulation of the device or environment:  generating an output signal which results in a response stimulus the user can see, feel, hear, or otherwise experience (Gramelspacher column 3,  lines 58-61, “The projected subject shapes 104 and 106 may be selected based on which one best visually represents the shape of the mouth of the character when uttering certain phonemes that are being emitted from the speaker”).

Regarding claim 15, Gramelspacher as modified above further teaches the preprogrammed response stimulus sequence the user can see comprises a pattern, a .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramelspacher and Sutton as applied to claims 4 above, and further in view of Goldman (Patent. No.: US 5,816,885).
 
Regarding claim 5, Combination of Gramelspacher and Sutton teaches limitation of claim 4 but does not disclose a pressure sensor   disposed within the flexible membrane to monitor pressure changes within the flexible membrane, wherein a change in pressure generates, via the programmable logic controller, an output signal to generate the response stimulus.

Goldman teaches a pressure sensor (FIG. 4, 70)  disposed within the flexible membrane to monitor pressure changes within the flexible membrane, wherein a change in pressure generates, via the programmable logic controller, an output signal to generate the response stimulus (column 3, lines 16-20, “the transducer as it is being shifted for sensing pressure changes in the pressure-transmitting medium to vary the 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gramelspacher and Sutton in view of Goldman to incorporate a pressure sensor disposed within the flexible membrane for sensing pressure changes in the pressure-transmitting medium to vary the acoustic characteristics of the recorded sounds being played back as the toy deformable portion is squeezed or pulled (Goldman, column 3, lines 16-20).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramelspacher and Sutton as applied to claims 4 above, and further in view of Sutton (Pub. No.: US 2018/0187876 A1, later Sutton’876).

Regarding claim 12, combination of Gramelspacher and Sutton teaches the visual stimulus is displayed on a translucent surface (Gramelspacher , column 5, lines 11-13) , “the screen 102 of the apparatus 100, 300 may include at least one material selected from a group of translucent and transparent materials”)  positioned on the housing or the at least one interactive element (Gramelspacher, FIG. 1, 2) but does not disclose the interactive element is configurable in any geometric shape and removably engageable such that it can be changed, replaced, or modulated as deemed useful or entertaining by the user.

.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramelspacher Sutton and Sutton’876 applied to claims 12 above, and further in view of Goldman (Patent. No.: US 5,816,885).
 
Regarding claim 13, Combination of Gramelspacher Sutton and Sutton’876 teaches limitation of claim 12 but does not disclose a pressure sensor is disposed within the hermetically sealed flexible membrane to monitor pressure changes, wherein a change in pressure generates, via the programmable logic controller, the output signal to generate the response stimulus.

Goldman teaches a pressure sensor (FIG. 4, 70)  is disposed within the hermetically sealed flexible membrane to monitor pressure changes, wherein a change in pressure generates, via the programmable logic controller, the output signal to generate the response stimulus (column 3, lines 16-20, “the transducer as it is being 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gramelspacher,Sutton and Sutton’876 in view of Goldman to incorporate a pressure sensor disposed within the flexible membrane for sensing pressure changes in the pressure-transmitting medium to vary the acoustic characteristics of the recorded sounds being played back as the toy deformable portion is squeezed or pulled (Goldman, column 3, lines 16-20).

Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gramelspacher et al. (US Patent No. 9557037) in view of Sutton (US Patent No.: 5,888,117, later Sutton’117) and Suton (Pub. No.: US 2018/0187876 A1, later Sutton’876).

Regarding claim 16, Gramelspacher teaches an interactive luminary device (FIG. 2, 204, 210) comprising: a housing (FIG. 1, 100, 104, 106, 108) including at least one interactive luminary device (FIG. 1, 100, FIG. 2, 204, 210), comprising a semispherical flexible membrane (FIG. 1-2, 100, 102 housing holding the screen 102 as seen in side view FIG. 2 a generally semispherical shape, Col 5, lines 46-60, Col 7, lines 13-26, discuss the shape as convex or part of the head, therefore, this shape seen in the side view of Fig. 2 and the front view of Fig. 1 is considered to be semispherical, 
a plurality of sensors (Col 5, lines 3-10, Col 7, lines 27-46, Col 8, lines 48-62, Col 9, lines 26-54) in operable communication with the at least one interactive luminary device, each sensor in communication with a programmable logic controller (FIG. 2, 210) including with instructions to perform the following: receiving a stimulus from the plurality of sensors comprising; transmitting an output signal to the programmable logic controller to permit the programmable logic controller to characterize the output signal; and generating a response stimulus and transmitting the response stimulus to at least one display system or at least one interactive element, and at least one speaker, the at least one display system and at least one speaker disposed on the housing (Col 3, ines 58-61, Col 5, lines 3-10, Col 7, lines 27-46, Col 8, lines 48-67, Col 9, lines 1-54), 

Gramelspacher does not specifically disclose a flexible membrane protrusion configured about the perimeter of the flexible membrane.

Sutton’117 discloses a flexible membrane (FIG.1-3, 6-7, 7) protrusion configured about the perimeter of the flexible membrane (Figs. 3-7, Col 4, lines 20-52, Col 5, lines 1-16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sealing closure for the interactive 

Combination of Gramelspacher and Sutton’117 does not disclose the interactive element is configurable in any geometric shape and removably engageable such that it can be changed, replaced, or modulated as deemed useful or entertaining by the user.

Sutton’876 teaches the interactive element is configurable in any geometric shape and removably engageable (FIG. 3, 13, 19, 20, upper translucent article housing piece 70) such that it can be changed, replaced, or modulated as deemed useful or entertaining by the user (paragraph [0036], “The upper article housing piece 70 includes a plurality of appendage apertures 78 for receiving appendages or other decorative pieces to form various characters or other decorative items …The press fit connection joins the article housing pieces 40, 70 together to form the housing 24 illustrated in FIG. 1”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gramelspacher and Sutton’117 in view of Sutton’876 to incorporate any geometric shape and removably engageable such that it can be changed/replaced as various appendages can then be secured in the appendage apertures 78 of the article 20 to create any number of characters, caricatures, or other images and articles (Sutton’876, paragraph [0050]).

Regarding claim 18, Gramelspacher as modified above further teaches the plurality of response stimuli includes a plurality of preprogrammed sequence including a pattern, a light intensity, a timing element, or a plurality of colors (Gramelspacher , column 3, lines 27-32, “ The controller 210 may be operable to turn the plurality of lights 204 on and off in at least one of: a selected order, a combination, and a simultaneous operation of all of the lights 204. The selected order may include any suitable sequence of turning on individual lights, combinations of light”).

Regarding claim 19, Gramelspacher as modified above further teaches the interactive luminary device is disposed within an interior cavity of the housing (Gramelspacher , FIG. 2, cavity between 102 and 108).

Regarding claim 20, Gramelspacher as modified above further teaches the housing is at least partially transparent to permit the emission of light therethrough (Gramelspacher , Claim 15, “a translucent body having a viewing side and a lights-side opposite the viewing side”) .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramelspacher, Sutton’117 and Sutton’876 applied to claims 16 above, and further in view of Murasaki (Patent. No.: US 6,253,058 B1).


Murasaki teaches a plurality of response stimuli are stored (column 2, lines 55-57,  “A control circuit 61 detects an electric signal that results from a signal conversion and sends the signal so detected to a storage section or memory element 63) in a memory (FIG. 3, 61, 63) in communication with the programmable logic controller (FIG. 3, 61).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gramelspacher,Sutton’117 and Sutton’876 in view of Murasaki to incorporate a memory to obtains the following operation procedure from the memory element 63, sends the electric signal to a sound processing circuit 70 for generation of audio through an audio generation circuit (Murasaki, column 2, lines 61-64)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844